HLD-008 (Revised)                                               NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 13-4751
                                        ___________

                              IN RE: JOE M. TONEY, JR.,
                                                    Petitioner
                        ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Middle District of Pennsylvania
                        (Related to M.D. Pa. Civ. No. 11-cv-00780)
                        ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      March 6, 2014

            Before: McKEE, Chief Judge, GARTH and SCIRICA, Circuit Judges

                               (Opinion filed: April 4, 2014)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Pro se petitioner, Joe Toney, has filed a mandamus petition pursuant to 28 U.S.C.

§ 1651, wherein he seeks to compel the United States District Court for the Middle

District of Pennsylvania to rule on motions for summary action filed by the parties to the

underlying civil action. Finding no basis for granting mandamus relief, we will deny the

petition.

       From a review of the District Court docket, an order disposing of the parties’
summary judgment motions, as well as Toney’s motion for default judgment, was entered

on March 18, 2014. Accordingly, Toney’s petition for writ of mandamus seeking to

compel the District Court to dispose of the motions is moot. The petition for a writ of

mandamus is thus denied.




                                            2